Exhibit 10.1

 
FIRST AMENDMENT
TO
FIRST AMENDED AND RESTATED OMNIBUS AGREEMENT
 
This First Amendment (this “Amendment”) to the First Amended And Restated
Omnibus Agreement (the “Omnibus Agreement”) is entered into on, and effective as
of, July 30, 2008 (the “Effective Date”), and is by and among Exterran Holdings,
Inc., a Delaware corporation (“Exterran”), Exterran Energy Solutions, L.P., a
Delaware limited partnership (“EES”), Exterran GP LLC, a Delaware limited
liability company formerly named UCO GP, LLC (“GP LLC”), Exterran General
Partner, L.P., a Delaware limited partnership formerly named as UCO General
Partner, L.P. (the “General  Partner”), Exterran Partners, L.P., a Delaware
limited partnership (the “Partnership”) and EXLP Operating LLC (the “Operating
Company”).  The above-named entities are sometimes referred to in this Agreement
each as a “Party” and collectively as the “Parties.”  Capitalized terms used but
not defined herein shall have the meaning given thereto in the Omnibus
Agreement.
 
RECITALS
 
A.             The Parties, together with Exterran, Inc., a Texas corporation,
(“EI”), entered into the Omnibus Agreement on, and effective as of August 20,
2007.
 
B.           As a result of a reorganization that occurred on May 31, 2008 (the
“Reorganization”), EI was merged with and into EES.


C.           The Parties desire to amend Section 3.2(a) of the Omnibus Agreement
to (i) increase the maximum selling, general and administrative costs that may
be allocated to the Partnership to take into account the contribution of certain
compression services agreements and compression equipment (the “New Assets”) to
the Partnership in the transaction (the “Transaction”) set forth in that certain
Contribution, Conveyance and Assumption Agreement by and among Exterran, Hanover
Compressor Company, Hanover Compression General Holdings, LLC, EES, Exterran ABS
2007 LLC, Exterran ABS Leasing 2007 LLC, EES Leasing LLC, EXH GP LP LLC, GP LLC,
EXH MLP LP LLC, the General Partner, the Operating Company, EXLP Leasing LLC and
the Partnership, dated as of June 25, 2008 (the “Contribution Agreement”) and
(ii) reflect the results of the Reorganization.


D.           The Parties desire to amend Section 3.2(b) of the Omnibus Agreement
to increase the maximum Cost of Sales per Average Horsepower that may be
allocated to the Partnership Group to take into account the New Assets.


E.           The Parties desire to restate Schedules A, B, C and D of the
Omnibus Agreement to reflect the Exterran Customers, Exterran Overlapping
Customers, Partnership Customers and Partnership Overlapping Customers,
respectively, upon consummation of the Transaction.


F.           The Conflicts Committee of the Board of Directors of GP LLC has
approved the form, terms and substance of this Amendment in accordance with the
requirements set forth in Sections 3.2(a) and (b) of the Omnibus Agreement.


FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledge, the Parties hereby agree as follows:
 
1. Omnibus Agreement Amendment.
 
(a) The definition of “Limit Period” in Section 1.1 of the Omnibus Agreement is
hereby replaced in its entirety with the following:
 
 “ “Limit Period” means the period commencing on July 1, 2008 and ending on
December 31, 2009.”


(b) The definition of “Cost of Sales” in Section 1.1 of the Omnibus Agreement is
hereby replaced in its entirety with the following:
 
“  “Cost of Sales” means any costs incurred of the type included in the “Cost of
sales (excluding depreciation expense)” line item in the consolidated statement
of operations of the Partnership prepared in accordance with GAAP, as applied as
of the Effective Date.”


(c) The Omnibus Agreement is hereby amended by replacing Section 3.2(a) in its
entirety with the following:
 
“Notwithstanding Section 3.1, the amount that the Exterran Entities are entitled
to receive from the Partnership Group pursuant to Section 3.1 for selling,
general and administrative costs during any particular quarter commencing with
the quarter in which the Transaction is consummated during the Limit Period
shall not exceed $6.0 million (the “SG&A Limit”); provided, that with respect to
the quarter during which the Transaction is consummated, it means the sum of (i)
the product of $4.75 million multiplied by a fraction of which the numerator is
the number of days in such period prior to consummation of the Transaction and
of which the denominator is 91 or 92 as applicable and (ii) the product of $6.0
million multiplied by a fraction of which the numerator is the number of days in
such period on and after consummation of the Transaction and of which the
denominator is 91 or 92 as applicable. The SG&A Limit shall be reduced by any
cash selling, general and administrative costs incurred directly by the
Partnership Group during the applicable period. In the event that during the
Limit Period the Partnership Group makes any additional acquisitions of assets
or businesses or the business of the Partnership Group otherwise expands after
consummation of the Transaction, then the Parties shall negotiate in good faith
any appropriate increase in the SG&A Limit in order to account for any
adjustments in the nature and extent of the selling, general and administrative
services provided by the Exterran Entities to the Partnership Group, with any
such increase in the SG&A Limit subject to the approval of the Conflicts
Committee.”


(d) The Omnibus Agreement is hereby amended by replacing Section 3.2(b) in its
entirety with the following:
 
“Notwithstanding Section 3.1, the amount that the Exterran Entities are entitled
to receive from the Partnership Group pursuant to Section 3.1 for Cost of Sales
during any particular quarter during the Limit Period shall not exceed $21.75
times the Average Horsepower of the Partnership Group during such quarter (the
“Cost of Sales Limit”). The Cost of Sales Limit shall be reduced by any Cost of
Sales incurred directly by the Partnership Group during the applicable period.
In the event that during the Limit Period the Partnership Group makes any
additional acquisitions of assets or businesses or the business of the
Partnership Group otherwise expands after the Effective Date, then the Parties
shall negotiate in good faith any appropriate increase in the Cost of Sales
Limit in order to account for any adjustments in the Cost of Sales of the
Partnership Group (on a per horsepower basis) as a result of such acquisition or
expansion, with any such increase in the Cost of Sales Limit subject to the
approval of the Conflicts Committee.”


 (e) The Omnibus Agreement is hereby amended by deleting all references to EI
and by replacing all references to UCO LLC with references to GP LLC.
 
      (f)           The Omnibus Agreement is hereby amended by replacing
Schedules A, B, C and D with the respective schedules attached to this
Amendment.


2. Acknowledgement. Except as amended hereby, the Omnibus Agreement shall remain
in full force and effect as previously executed, and the Parties hereby ratify
the Omnibus Agreement as amended hereby.
 
3. Counterparts. This Amendment may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
hereto and delivered (including by facsimile) to the other Parties.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 
EXTERRAN HOLDINGS, INC.
 
By: /s/ Daniel K. Schlanger                  
                                                                
Name:   Daniel K. Schlanger
Title:     Senior Vice President
 
EXTERRAN ENERGY SOLUTIONS, L.P.
 
By:          EES GP, L.P.
its general partner
 
By:          Hanover Compressor Company
its general partner
 
By: /s/ Stephen A.
Snider                                                                                      
Name:   Stephen A. Snider
Title:     President and Chief Executive Officer
 
EXTERRAN GP LLC
 
By: /s/ Daniel K. Schlanger                   
                                                               
Name:   Daniel K. Schlanger
Title:     Senior Vice President
 
EXTERRAN GENERAL PARTNER, L.P.
 
By:          Exterran GP LLC,
its general partner


By: /s/ Daniel K. Schlanger                   
                                                                
Name: Daniel K. Schlanger
Title:   Senior Vice President
 

 
 

--------------------------------------------------------------------------------

 

EXTERRAN PARTNERS, L.P.
 
By:          Exterran General Partner, L.P.,
its general partner


 
By:
Exterran GP LLC,

 
its general partner



By:  /s/ Daniel K. Schlanger                     
                                                              
Name:  Daniel K. Schlanger
Title:    Senior Vice President
 
EXLP OPERATING LLC
 
By:         Exterran Partners, L.P.,
its sole member


By:          Exterran General Partner, L.P.,
its general partner


 
By:
Exterran GP LLC,

 
its general partner



By: /s/ Daniel K. Schlanger                      
                                                              
Name:   Daniel K. Schlanger
Title:     Senior Vice President
 
